ROVINCE DE L'EQUATEUR

RCONSCRIPTION FONCIERE DE MBANDAKA Mbandaka, le... fes 7201:
ivision des titres Immobiliers
mA N°2.444.2/.. ns PBESE 720$.
LA À Mensieur le Directeër Général
bjet: à à ds la Seciété Plantatiens et
rojet de contrat à signer Huileries du Cenge S .A (PH)

rcelle N°...113................. à
tennhteime.d'Ineende EINSHAS SA
Q/Beteka Station Mensieur;,

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire
que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L'EMPEVTEOTE. » au bas du dernier feuillet avec indication de
preuve de paiement.

| Les frais à payer s’ »lèvent à la somme de

D FC 1552550... Francs Congolais dont les détails ci-après :

a) Taxe contrat = 22500 FC en
b) Taxe d'enregistrement = 22500 EG

c) Taxe P.V. de constat = ‘13.500 FC

d) Taxe P.V. de mesurage = 13,500 FC

e) Taxe croquis = 8000 FC

f) Loyers impayés de = E< FC

g) Intérêt de retard (40%) = FC

h) Prix de référence ( 25 aus

75:550 FC

h

155.550 FC

Montant que je vous invite à verser au
compte N°200308 Chez la Banque Centrale du Congo sur présentation de la note
de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREQ)
attaché à la Division des Titres iramobiliers à Mbandaka. Ni 5

Veuillez agréer... Mens
BLOQUE DEHMOCRATIQUE DU CONGO i
r = L Fe ;
ROMINCE DE L'EQUATEUR ns de : BOTEKA STATION
ALRSCRIPTION FONCIBRE DE MBANDAKA Tertalrs (de, : 15e =
DIASION DES TITRES IMMOBILIERS Ville de : INOSNS
B.P 1.005 - MBANDAKA - ENIERT
EEE
| GONTRAT D'EMPHYTEOSE N° D8/E. 65 ] |
ERME DE BAIL : VINGT - CINQ (25) ANS.- |

a ——

Démocrätique du Congo, repr
, adiasant en VErU des’ pouvoirs q
Ordonnance n° 74-148 du 20 Juillet 1974 portant mesure d'exécution
20 Juillet 1973 portant régime générale des biens, régime foncie
régime des sûretés, telle que modifiée et complétée à ce jour par la loi n° 80-
et 1980, ci — après dénommée « LA REPUBLIQUE », de premier part,

à répuDiiqt
? ui lui sont conférés par l'articie 27

©

je
loi *°
jmnmsbilie
de: 16

La Seciété PLANTATIONS ET HUILERIES DU CONGO soAsinnatriculée

au nunére CD/KIN/RCCN/14-2=5579 Jéentificatien Natienale-—-"
AOLL48Y,syant sen siége secial su munére 1 de ner
Ngenge-Lutete êans la Cemnune de la Gembe,à klashasa———"—
représentée par 802 Directeur Général: Monsieur"

ZeLUXINDULA NUANISAp=——— mm

ï —— Lassasmsamensene mens
+” _: République concède au soussigné de seconde part, qui accepte un cn
c'emphytéote sur une parcelle de têrre à usège . AGRICOLE d'une

superficie de 123h,62a, 50e#ituée à ….dageme 7"
al de le localité .Beteka Station

ruyméro 223. du plan cadastr
: imites sont représentées. par:un liséré jaun
bee où ere ce em en ec

helle de 1 à25..0006==—--———7"

résent'contrat fait suite au contrat n° D8/E . 15/09/2015 expire.
+ intervenu pour un terme de Vingt — Cinq (25) ans renouvelable, prenant
Fe ne. . à l'expiration duquel il sera renouvelé paur ne durée
s pour autant que le terrain ait été mis en vaieur conformement #4ix
-ications contratuelles et règlementaires de l'emphytéote, la redeväricé

lle sera fixe conformément au tarif en vigueur de CE renouvellement

* 5 redevances el taxes rémunératoires sont payables annuellement et par
icipation le preriier Janvier de chaque année conformément à la pracèdui®
ue aux drticles # et 5 de la loi:n° 04/015 du 16 Juillet 200% fixant {a

e énérateurs des recettes administratives, judiciair?s
ue leurs modalités de perception

L'emphytéote est tenu de maintenir et de poursuivre la mise en valeur

criptions du contrat d'emphytéose susmentionné,

nette 4:
-onferrmément aux pres

paie 659

DEUXIEME ET DERNIER FEUILLET DU CONTRAT D'EMPHYTÉOSE N°

} |
n s : je . à | +
licle 5° L'emphytéote ne peut changer la destination du terrain $ans l'autorisation expresse
et£ autorité qui accorde de roll. enter es ë
ucie à Four tou qui ne résulte pas des dispositions ci-dessus k i LS Nr
Îde la Loi n° 75-021 du 20

présent conirat est régi par les dispositions |
HACRIPTION AT IGALE

GE

reprises, le

Refevance et taxes rémunératoires |
>o ar ut montant total de AE TD FC

; quivant quittance n° zA808
JR (292

E RECEVEUR DE LA DGRAD
EsTATION DE PAIEMENT DGRAD
FAI  PAEMER LT

: pour F

lereau n

